                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF ALABAMA

Fill in this information to identify your case:
Debtor 1                  Juanita High Webb                                                               Check if this is an amended plan
                          Name: First Middle Last                                                         Amends plan dated:           9/12/2019
Debtor 2
(Spouse, if filing)       Name: First Middle Last


Case number:              19-03722
(If known)




Chapter 13 Plan

  Part 1:       Notices

To Debtor(s):          This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                       orders, and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                       that provision ineffective.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                       plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                       claim must be filed in order to be paid under this plan.

                       The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                       check a box that applies renders that provision ineffective.

                          The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                       or no payment at all to the secured creditor.

                         The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                       Part 3, § 3.4.

                           The plan sets out nonstandard provision(s) in Part 9.

  Part 2:       Plan Payments and Length of Plan

2.1          Debtor(s) will make regular payments to the trustee as follows:

             $315.00       per      month           for     60     months

             Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2          Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                       Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:

                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment)




                                                                            Chapter 13 Plan                                              Page 1
       Case 19-03722-TOM13                                Doc 25     Filed 12/06/19 Entered 12/06/19 14:08:02                      Desc Main
                                                                   Document      Page 1 of 6
Debtor(s):         Juanita High Webb                                       Case number:       19-03722                                   Eff (01/01/2019)

2.3         Income tax refunds and returns. Check one.

                     Debtor(s) will retain any income tax refunds received during the plan term.

                     Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                     return and will turn over to the trustee income tax refunds received during the plan term, if any.

                     Debtor(s) will treat income refunds as follows:


                    Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.
2.4         Additional payment (Check all that apply):

                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
                     Debtor(s) will make additional payment(s) to the trustee from proceeds of claim(s), cause(s) of action, lawsuit(s), settlement(s),
                     or judgment award(s), as specified below:


                     Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe the source, estimated
                     amount, and date of each anticipated payment:
                     Debtors propose that proceeds in excess of claimed exemptions from potential lawsuit recovery, if any,
                     shall be paid to Chapter 13 Trustee.

2.5         Adequate Protection Payments

            Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
            of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
            are available after the proof of claim is properly filed.

  Part 3:      Treatment of Secured Claims

3.1         Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                     Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These
                     payments will be disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a
                     listed claim will be paid in full through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of
                     claim, amended proof of claim, or notice of payment change control over any contrary amounts listed below as to the estimated
                     amount of creditor’s total claim, current installment payment, and arrearage.

                                                         Estimated                                                             Monthly        Monthly
                                                                          Current Installment   Amount of         Months
                                                         Amount of                                                              Fixed          Fixed
      Name of Creditor              Collateral                                  Payment         Arrearage       Included in
                                                       Creditor’s Total                                                       Payment on     Payment to
                                                                           (Including Escrow)    (if any)       Arrearage
                                                           Claim                                                              Arrearage        Begin
      Caliber Home             Residential real         $108,355.00            $800.00          $5,153.68         Thru          $96.00        03/2020
          Loans                   property                                    Disbursed by:                      9/2019
                                                                              Debtor(s)
                                                                                To begin:
                                                                               10/2019

3.2         Request for valuation of security, claim modification, and hearing on valuation. Check one.

                     None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
            The rest of § 3.2 will be effective only if the applicable box in Part 1 of this plan is checked.
                     Debtor(s) request that the court determine the value(s) of the collateral and the amount(s) of the secured claim(s) listed below.
                     For each nongovernmental secured claim listed below, Debtor(s) state that the amount of the secured claim should be the lesser
                     of (a) the amount of the secured claim listed on the creditor's proof of claim and (b) the amount set out in the column headed
                     Amount of secured claim. For each listed claim, the amount of the secured claim will be paid in full with interest at the rate
                     stated below. If a non-governmental creditor timely objects to the proposed value of the creditor's collateral or the proposed
                     amount of the creditor's secured claim, the confirmation hearing shall include a valuation hearing pursuant to 11 U.S.C. § 506
                     and Bankruptcy Rule 3012 unless otherwise ordered. If a non-governmental creditor whose claim is listed below fails to timely
                     object, the creditor shall be deemed to have accepted the amount and treatment of the creditor's secured claim as set forth

                                                                          Chapter 13 Plan                                           Page 2 of 5
        Case 19-03722-TOM13                      Doc 25     Filed 12/06/19 Entered 12/06/19 14:08:02                               Desc Main
                                                          Document      Page 2 of 6
Debtor(s):         Juanita High Webb                                          Case number:      19-03722                                     Eff (01/01/2019)

                      below.

                      For non-governmental creditors, unless otherwise provided by this plan or otherwise ordered, the portion of any allowed claim
                      that exceeds the amount of the secured claim listed below will be treated as an unsecured claim under Part 5 of this plan, and, if
                      the amount of a creditor's secured claim is listed below as having a value of zero, the creditor's allowed claim will be treated in
                      its entirety as an unsecured claim under Part 5 of this plan. For non-governmental creditors, unless otherwise ordered, the
                      amount of the creditor's total claim listed on the proof of claim or amended claim controls over any contrary amounts listed
                      below, but the amount of that creditor's secured claim, the value of the collateral, and the interest rate are controlled by the plan.

                      The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien until the
                      earlier of:
                      (a) payment of the underlying debt determined under non-bankruptcy law, or

                      (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                      For secured claims of governmental units, unless otherwise ordered, the value of a secured claim listed in a proof of claim filed
                      in accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                                 Monthly       Estimated                                                                             Monthly           Monthly
                                                                                                          Amount of
                                Adequate      Amount of                                    Value of                      Interest     Fixed             Fixed
      Name of Creditor                                               Collateral                            Secured
                                Protection     Creditor’s                                  Collateral                      Rate     Payment to        Payment to
                                                                                                            Claim
                                 Payment      Total Claim                                                                            Creditor           Begin
  Prestige Financial             $70.00        $8,612.00      2008 Honda Accord           $7,000.00       $7,000.00        5%        $146.00          03/2020
      Services

3.3         Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                      None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4         Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                      None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5         Surrender of collateral. Check one.

                      None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

  Part 4:      Treatment of Fees and Priority Claims

4.1         General

            Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

4.2         Chapter 13 case filing fee. Check one.

                      Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                      Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

4.3         Attorney's fees.

            The total fee requested by Debtor(s)’ attorney is $ 3,500.00 . The amount of the attorney fee paid prepetition is $ 0.00 . The
            balance of the fee owed to Debtor(s)’ attorney is $ 3,500.00 , payable as follows (check one):
                      $ 375.00      at confirmation and $ 185.00        per month for two months, then $ 70.00          per month thereafter until paid in
                      full, or
                      in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

4.4         Priority claims other than attorney’s fees and domestic support obligations. Check one.

                      None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5         Domestic support obligations. Check one.

                      None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.


                                                                           Chapter 13 Plan                                                Page 3 of 5
       Case 19-03722-TOM13                       Doc 25        Filed 12/06/19 Entered 12/06/19 14:08:02                                  Desc Main
                                                             Document      Page 3 of 6
Debtor(s):         Juanita High Webb                                       Case number:     19-03722                                   Eff (01/01/2019)

  Part 5:      Treatment of Nonpriority Unsecured Claims

5.1         Nonpriority unsecured claims not separately classified.

            Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

5.2         Percentage, Base, or Pot Plan. Check one.

                     100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                     Percentage Plan. This plan proposes to pay          % of each allowed nonpriority unsecured claim.
                     Pot Plan. This plan proposes to pay $825.00      , distributed pro rata to holders of allowed nonpriority unsecured claims.
                     Base Plan. This plan proposes to pay $           to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
                     pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
                     disbursements have been made to all other creditors provided for in this plan.

5.3         Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                     None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4         Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                     None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5         Other separately classified nonpriority unsecured claims. Check one.

                     None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.

  Part 6:      Executory Contracts and Unexpired Leases

6.1         The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
            Check one.

                     None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

6.2         The executory contracts and unexpired leases listed below are rejected:

                     None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

  Part 7:      Sequence of Payments

7.1         Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
            forth in the administrative order for the division in which this case is pending.

  Part 8:      Vesting of Property of the Estate

8.1         Property of the estate will vest in Debtor(s) (check one):

                     Upon plan confirmation.
                     Upon entry of Discharge

  Part 9:      Nonstandard Plan Provisions

                     None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.




                                                                         Chapter 13 Plan                                            Page 4 of 5
      Case 19-03722-TOM13                      Doc 25       Filed 12/06/19 Entered 12/06/19 14:08:02                               Desc Main
                                                          Document      Page 4 of 6
Debtor(s):      Juanita High Webb                                    Case number:     19-03722                                 Eff (01/01/2019)


 Part 10:    Signatures:

Signature(s) of Debtor(s) required.

Signature(s) of Debtor(s) (required):

X    /s/ Juanita High Webb                                                   Date    December 6, 2019
     Juanita High Webb


Signature of Attorney for Debtor(s):
X    /s/ J. Suzanne Shinn                                                    Date    December 6, 2019
     J. Suzanne Shinn
Name/Address/Telephone/Attorney for Debtor(s):
     J. Suzanne Shinn
     15 Southlake Lane, Suite 140
     Birmingham, AL 35244
     (205) 802-2200

By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
included in Part 9.




                                                                   Chapter 13 Plan                                          Page 5 of 5
      Case 19-03722-TOM13                  Doc 25       Filed 12/06/19 Entered 12/06/19 14:08:02                           Desc Main
                                                      Document      Page 5 of 6
 In re    Juanita High Webb                                               Case No.   19-03722
                                                    Debtor(s)



                                           CHAPTER 13 PLAN
                                              Attachment B




                                       CERTIFICATE OF SERVICE



       I hereby certify that I have served a copy of the Amended Chapter 13 Plan upon Bradford W. Caraway,
Chapter 13 Trustee via CM/ECF to ctmail@ch13bham.com and all creditors listed on the creditor matrix via
United States Mail properly addressed and pre-paid first class postage on December 6, 2019.



                                                /s/ J. Suzanne Shinn
                                                J. Suzanne Shinn, Attorney for Debtor(s)
                                                Bond, Botes, Reese & Shinn, P.C.
                                                15 Southlake Lane, Suite 140
                                                Birmingham, AL 35244-3328
                                                (205) 802-2200




         Case 19-03722-TOM13    Doc 25     Filed 12/06/19 Entered 12/06/19 14:08:02         Desc Main
                                         Document      Page 6 of 6
